Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The claim is setting forth a number of different formulas that are defining features of the jig however there is no value or range associated with these equations either in the claims or the specification and thus they don’t appear to be defining or construing the invention to any particular size, shape or any other feature and only appear to be equations.  How do these equations limit the invention?  Or are these equations that can apply to any circular jig?  In addition for formula 1 there is the requirement for “f(x)” (a function of x), however while x is defined as a load the function of x has not been defined.  What’s the function?  Without knowing what the function is it cannot be determined what the claim is actually limited to and it has not been conveyed to one skilled in the relevant art what the inventor or a joint inventor, or for pre-AIA  the inventor(s), had possession of at the time the application was filed.  See additional remarks below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For the purpose of examination the claim is going to be examined in light of the arguments as to the meaning of the recitation of the claim, that being that the jig does not protrude radially beyond a region defined by/bound by the diameters of the inner and outer ring at the end portions of the cavity that receives the rolling elements (inner diameter of outer ring and outer diameter of inner ring, doesn’t protrude radially beyond 
Regarding claim 6, since some value or limiting ranges for the equations has not been defined and the function of x is unknown, see rejection under 35 USC 112(a) above, the scope of the claim is also unclear.  Other than the shape being circular as recited in the first clause of the claim how are these equations further limiting the jig?  Are they attempting to further define a size of the circular shape?  Or are they attempting to define some degree of compression?  If so is this limiting the material or some other feature?  For the purpose of examination it is being assumed that these are equations that just described the circular shape in different manners, thus all circular shapes could be said to fit the equations.  See remarks below.
Claim 6 includes a similar recitation regarding the “axial direction” and “width direction” as claim 1 and is indefinite for the same reason.  It is further unclear in claim 6 how the last four lines are further limiting. The claim previously states that a state where the jigs protrude is attained and earlier states that the jigs are placed to contact the rollers.  Thus the recitations in the last few lines of the claim appear to be setting forth the same subject matter and not further limiting.  What additional feature is Applicant attempting to include in these last few lines of the claim?
Claim 9 includes the same use of “axial direction” and “width direction” and is indefinite for the same reasons as claim 1, also the claim 9 is only restating the features of claim 1 in a different manner, see rejection under 35 USC 112(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is attempting to state that the entirety of the jig is bound in the radial direction within the diameters of the rings, the use of “entirety” covers the relationship specifically recited in claim 9 and thus claim 9 is not providing any further limiting feature that is not already included in claim 1.  It is further noted that claim 9 generally aligns with the suggestion on how to resolve the issue in claim 1 above, when properly fixed to resolve the issues above, if the suggestion is followed claim 9 would be defining an identical relationship.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant's arguments filed February 26, 2021 (and January 21, 2021) have been fully considered but they are not persuasive relative to the rejections under 35 USC 112(a) and (b). 
With regards to the rejection of claim 6 under 35 USC 112(a) Applicant argues that equations are defining the shape and that the amendment makes it clear that f(x) 

The amendment also necessitated a new grounds of rejection under 35 USC 112(b) of claim 1, however in light of the remarks it is clear the intended meaning of the claim limitations is to state that the jig does not extend radially beyond a region defined by the diameters of the inner surface of the outer ring and the outer surface of the inner ring at an end portions in the axial direction of the rings but protrudes in the axial direction as presented in a final wrapped assembly/apparatus as further clarified in the current amendment.  In light of these arguments the claims are being examined as if they correctly recite this relationship, upon resolving the issue of claim 1 above, the claims would be allowable.  However any departure from the meaning of the claim as presented in the remarks might result in a new interpretation of the claim, the indication of allowable subject matter is being made in light of the remarks.  In light of the assumptions all other arguments are moot. 
Allowable Subject Matter
Claims 1 and 6 (and dependent claims 2-5) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.